Citation Nr: 0531858	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
February 1972.

This appeal arises from a July 1999 rating decision of the 
Detroit, Michigan Regional Office (RO), that awarded a 50 
percent evaluation for PTSD effective from the March 1999 
date of claim.  

The Board also notes that the veteran's representative has 
requested consideration of the issue of entitlement to 
service connection for diabetes mellitus; however, as this 
issue has not been developed or certified on appeal it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service connected PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychiatric examination in May 1999, it was noted that 
the veteran had been unemployed for many years.  The veteran 
suffered from depressed mood, irritability, being easily 
agitated, poor sleep, anxiety, social isolation, nightmares, 
intrusive thoughts relating to Vietnam, and hypervigilance.  
The diagnoses included chronic PTSD and polysubstance abuse.  
A Global Assessment of Functioning (GAF) score of 55 was 
assessed relative to PTSD.

The veteran testified in November 1999 that he only slept a 
couple of hours a night; that he suffered from nightmares 
most nights; that he received Social Security Administration 
(SSA) disability benefits due to PTSD symptoms; and that he 
was unable to be around people.

A January 2001 VA hospital summary shows that the veteran was 
hospitalized for disorders to include PTSD.

A June 1990 SSA decision determined that the veteran was 
disabled effective from December 1989 due to psychiatric 
disability to include PTSD. 

The veteran testified before the Board in July 2000.  He 
stated that he was receiving SSA disability benefits based on 
his PTSD; that he suffered from chronic nightmares; that he 
suffered from extreme social isolation; that he would get mad 
at his spouse and that one time he broke her jaw when he got 
mad; that he suffered from an impaired memory; and that he 
suffered from frequent panic attacks.

VA outpatient treatment records include a June 2002 note that 
shows that the veteran had a history of suicidal ideation.  
He suffered from sleep disturbance, fatigue, marked 
impairment of concentration, irritability, anxiety, and a 
lack of interest in other people.  The veteran had a chronic 
history of polysubstance abuse, impaired social functioning, 
non-compliance with care, impulsiveness, and questionable 
motivation.  A GAF score of 40 was assessed. 

On VA examination in December 2002, the diagnoses were PTSD 
and polysubstance abuse.  A GAF Score of 55 was assessed.  It 
was noted that the veteran had PTSD symptoms.  The veteran 
suffered from nightmares and flashbacks.  He avoided people 
and wanted to be by himself.  He suffered from chronic sleep 
impairment, hypervigilance, and anger problems.  It was felt 
that the veteran had a good relationship with his spouse, but 
he suffered from moderate difficulty in social and 
occupational functioning.  He did not have any friends.  It 
was opined that the veteran was unable to work due to 
physical problems and not due to PTSD.

The veteran's representative indicated in December 2003 that 
the veteran suffered from full-blown PTSD.

A December 2003 statement from a psychologist indicates that 
the veteran had been evaluated.  It was noted that the 
veteran had a serious anger problem.  He was highly agitated.  
The veteran's condition was growing worse and it did not seem 
that he was getting the help he needed.  The diagnoses 
included PTSD and a GAF score of 42 was assigned.

Service connection is in effect for PTSD evaluated as 50 
percent disabling under Diagnostic Code (DC) 9411 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the March 1999 date of the veteran's increased rating 
claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating psychiatric disability 
are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for the service connected PTSD.  

The record shows that the veteran has received treatment for 
his PTSD to include individual therapy and medications.  
Nonetheless, the veteran continues to suffer from PTSD 
symptoms to include avoidance behavior, depression, anxiety, 
suicidal ideation, sleep disturbance, irritability, feelings 
of detachment from others, hypervigilance, social isolation, 
nightmares, flashbacks, and impaired concentration and 
memory.  

The record shows that the veteran is married; however, he 
testified that he would often become mad at his spouse and he 
even broke her jaw on one occasion when he became mad at her.  
He has been unemployed for many years.  Treatment and 
examination reports reflect a loss of interest in life and 
most activities.  The veteran felt isolated.  He testified 
that he was unable to maintain social relationships and that 
he tended to stay to himself.  As a result, it can be stated 
that the veteran is generally isolated socially and he is 
emotionally detached from people.  The evidence amply 
demonstrates that the veteran's chronic psychiatric 
disability severely impairs his social adaptability.

Though not determinative, the Global Assessment of 
Functioning (GAF) scale provides guidance and illustrates the 
veteran's psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  A 41-
50 score indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning such as having 
no friends or being unable to keep a job.  In this case, a 
GAF score of 55 was assigned on VA examinations in May 1999 
and December 2002.  On the other hand, the veteran's treating 
mental health care provider assessed a GAF score of 40 in 
June 2002 and a psychologist provided a GAF score of 42 in 
December 2003.  A review of the record shows that the veteran 
has been completely unable to obtain or maintain employment 
in many years.  Based on the above evidence, the Board finds 
that the GAF scores in the low 40s are far more 
representative of the veteran's ongoing severe level of 
industrial inadaptability present due to persistent PTSD 
symptoms.

In fact, the veteran has been determined to be disabled for 
SSA purposes since the late 1980s for psychiatric disability 
to include PTSD.

In summary, the recent medical evidence demonstrates that the 
veteran's PTSD symptoms have resulted in impairment in social 
relationships and his ability to obtain or retain gainful 
employment.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation for PTSD.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether the VCAA has been fully complied with 
which raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
However, as the benefit sought on appeal (entitlement to a 
higher rating for PTSD) is being granted in full, the Board 
finds no prejudice has resulted to the veteran's due process 
rights.


ORDER

Entitlement to a 100 percent rating for the service connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


